internal_revenue_service number release date index number --------------------------- ------------------------------------------ ---------------------------------------------- ------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b06 plr-134695-04 date date ---------- ----------------- --------------------------------------------------------------------------------- ---------------------------------------- ---------------------------------------------- --------------------------------------------------- --------------------------------------------------------------- legend taxpayer ------------------------------------------------------------------------------------------------------------ parent country new subs date date date date percentage percentage percentage dear ------------------ this letter is in response to the letter submitted by taxpayer's authorized representatives in which a ruling was requested regarding the conformity requirements ------------------ ------------------ -------------- -------------- -------------- ---------- plr-134695-04 of sec_472 sec_472 and sec_472 of the internal_revenue_code specifically the ruling requested is that parent a foreign_corporation may issue consolidated financial statements to its shareholders and creditors reporting new subs’ operations on a non-lifo basis without violating the lifo conformity requirement set forth in sec_472 e and g parent is a corporation organized under the laws of country for financial statement presentation purposes parent is subject_to generally_accepted_accounting_principles of country taxpayer is a wholly-owned u s subsidiary of parent on date parent entered into an agreement whereby taxpayer would acquire all of the outstanding_stock of new subs the acquisition the acquisition was closed on date prior to the acquisition taxpayer also had other wholly-owned u s subsidiaries old subs following the acquisition the activities of parent taxpayer and taxpayer’s subsidiaries old subs and new subs collectively subs are reported on the consolidated financial statements of parent taxpayer and subs join in the filing consolidated u s federal_income_tax returns on a fiscal_year ending each year on date prior to the acquisition new subs used the last-in_first-out lifo_method of valuing inventory for federal_income_tax purposes parent and taxpayer currently use a non-lifo method of valuing inventory for u s and country tax purposes parent values its inventory in its worldwide consolidated financial statements which previously included the balance sheets and operations of taxpayer and old subs and which will now include the balance_sheet and operations of new subs as well on a first- in first-out fifo basis taxpayer represents that the percentage of operating_assets used by the worldwide group group in foreign operations as reflected on the consolidated financial statements of group constituted approximately percentage of the total operating_assets of the consolidated_group prior to the acquisition and percentage following the acquisition taxpayer requests that the following rulings be issued that parent has substantial foreign operations within the meaning of revrul_78_246 1978_1_cb_146 and consequently the issuance of consolidated financial statements by parent to its shareholders and creditors reporting new subs’ operations on a non-lifo basis does not violate the lifo conformity requirement set forth in sec_472 e and g sec_472 of the code provides that a taxpayer that elects to use the lifo inventory_method for federal_income_tax purposes must establish to the satisfaction of the commissioner that it has used no method other than lifo in inventorying goods plr-134695-04 specified in its lifo election to ascertain income profit or loss for the first taxable_year for which the method is to be used for the purpose of a report or statement covering such taxable_year to shareholders partners or other proprietors or to beneficiaries or for credit purposes sec_472 imposes a requirement similar to that contained in sec_472 for taxable years subsequent to the year of the lifo election and provides that the taxpayer may be required to discontinue the use of the lifo inventory_method if this requirement is violated sec_472 of the code provides that all members of the same group_of_financially_related_corporations are treated as a single_taxpayer for purposes of the lifo conformity requirement of sec_472 and e the term group_of_financially_related_corporations means any affiliated_group as defined in sec_1504 determined by substituting percent for percent each place it appears and any group of corporations that consolidate or combine for purposes of financial statements revrul_78_246 holds that the lifo conformity requirement of sec_472 and e of the code does not apply to consolidated financial statements issued by a foreign parent_corporation provided that the foreign parent owns either directly or through members of its consolidated_group operating_assets of substantial value which are used in foreign operations operating_assets are considered to be used in foreign operations if they are owned by and used in the business of corporations that are members of the consolidated_group are foreign_corporations do not use the lifo_method of accounting for federal_income_tax purposes and engage in a business outside the united_states operating_assets for purposes of this test are all the assets necessary for the conduct of an active operating company the foreign parent_corporation will be considered as owning substantial foreign assets if the total value of such assets constitute sec_30 percent or more of the total operating_assets of the consolidated_group this determination will be made annually and normally will be made on the basis of the asset valuation reflected in the consolidated financial statements of the group for the year revrul_78_246 further holds that whether a foreign parent is engaged in substantial foreign operations will be decided on the basis of all the facts and circumstances presented if the consolidated_group does not satisfy the percent test previously discussed prior to the acquisition the percentage of operating_assets used by group in foreign operations as reflected on the consolidated financial statements of group constituted approximately percentage which percentage exceeded the percent threshold of the revrul_78_246 however following the acquisition the percentage dropped to percentage which percentage falls below the percent threshold of the revenue_ruling plr-134695-04 consequently taxpayer concedes it does not meet the percent standard for establishing substantial foreign operations under revrul_78_246 for taxpayers not meeting that standard the revenue_ruling determines the substantiality of foreign operations based upon all the facts and circumstances taxpayer argues that based upon this facts_and_circumstances_test the substantial foreign operations test is met while the revenue_ruling states that the determination will normally will be made on the basis of the asset valuation reflected in the consolidated financial statements of the group for the year taxpayer argues that as a result of the stepped up basis in the assets involved in the acquisition financial statement comparisons do not fairly represent its situation the assets of new subs reflect current value because the acquisition was recorded as a purchase pursuant to generally_accepted_accounting_principles taxpayer proposes comparing the market values of the foreign operations to that of total operations for the market_value of new subs taxpayer proposes using the purchase_price of new subs for the market_value of the remainder of group taxpayer proposes using ebitda earnings before interest taxes depreciation and amortization as a basis for allocating group’s market_value prior to the acquisition between its foreign and domestic operations as a result of this analysis taxpayer represents that the percentage of foreign operations is approximately percentage which percentage is slightly below the percent threshold set forth in revrul_78_246 based upon the facts submitted including the relative market_value of group’s foreign and domestic operations as well as the impact of the acquisition on the comparability of the financial statement values it is ruled that for federal_income_tax purposes for parent’s fiscal_year ending date on the basis of all the facts and circumstances presented parent has substantial foreign operations within the meaning of revrul_78_246 1978_1_cb_146 and consequently for the fiscal_year ending date the issuance of consolidated financial statements by parent to its shareholders and creditors reporting new subs’ operations on a non-lifo basis does not violate the lifo conformity requirement set forth in sec_472 e and g this ruling applies only to the taxable_year ending date and does not apply to any subsequent taxable_year specifically no opinion is stated as to whether parent has substantial foreign operations for subsequent years or whether parent may issue consolidated financial statements for subsequent years reporting new subs’ operations on a non-lifo basis without violating the lifo conformity requirements further this letter should not be construed to approve the use of taxpayer’s market_value analysis for subsequent years plr-134695-04 in addition taxpayer and new subs must otherwise comply with the conformity requirements of sec_472 e and g of the code in inventorying their goods to ascertain income profit or loss for the purposes of a report or statement covering the taxable_year for which the lifo_method is used to shareholders partners or other proprietors or to beneficiaries or for credit purposes as provided under sec_1_472-3 of the income_tax regulations whether or not the lifo_method once adopted may be continued and the propriety of all computations incidental to the use of such method will be determined by the commissioner in connection with the examination of the taxpayer's income_tax returns accordingly this letter should not be construed as a ruling as to whether taxpayer’s or new subs’ use of the lifo inventory_method and relevant computations are in accordance with sec_472 of the code and regulations thereunder lastly no opinion is expressed as to the tax treatment of the proposed transaction under the provisions of any other sections of the code and regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically covered by the above ruling a copy of this letter should be attached to taxpayer's consolidated federal_income_tax return for the taxable_year ended date pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely jeffery g mitchell chief branch income_tax accounting cc
